Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 8/5/2021 is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 4, 7, 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-2, 4, 7, 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
	The limitation of “a gaming machine capable of running a game; a benefit issuance device which is provided at a location different from the gaming machine where a player plays the game; and an information provision device capable of communicating with the gaming machine, the information provision device including: a determination unit which is configured to determine whether to take an action for the player based on game information of the player; and an instruction information transmitter which is configured to transmit instruction information to the gaming machine when the determination unit determines that the action is taken for the player, and the gaming machine including a benefit information output unit which is configured to output, based on the instruction information, benefit information which allows the player to acquire a specific advantage at the benefit issuance device to the player, wherein the information provision device further includes: a gaming value receiver which receives, as the game information, a gaming value used by the player from the gaming machine; an input device which receives a use amount input by the player; and a use amount setting unit which determines to change the use amount based on game history of the player and sets the use amount based on a result of determining to change the use amount, wherein the determination unit determines whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount, wherein the benefit issuance device includes: an input unit to which the benefit information is input by the player; a benefit issuance unit which is configured to issue a benefit associated with the benefit information; a time measurement unit which 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Further elaborating, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	In this case, the limitations of as discussed above is viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas 
	To further elaborate, the limitation “a gaming value receiver which receives, as the game information, a gaming value used by the player from the gaming machine; an input device which receives a use amount input by the player; and a use amount setting unit which determines to change the use amount based on game history of the player and sets the use amount based on a result of determining to change the use amount, wherein the determination unit determines whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount, wherein the benefit issuance device includes: an input unit to which the benefit information is input by the player; a benefit issuance unit which is configured to issue a benefit associated with the benefit information; a time measurement unit which is configured to measure time elapsed from output of the benefit information from the gaming machine to input to the input unit by the player; and a benefit issuance control unit which is configured to cause the benefit issuance unit to issue the benefit when an expiration time has not arrived based on the elapsed time” can be described as having a person gather information about a player playing a wagering game by observing the player in order to determine if the player is at risk of gambling addiction based on game play. One such observation can be based on how much money the player inputs in the wagering machine in order to determine if the player is wagering an exorbitant amount of money. In the instance where, after observing how much money a player has spent and making a 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of determining whether or not to take action for a player based on game information of the player playing the game at the gaming machine on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitation are not indicative of integration into a practical application – see MPEP 2106.05(f).

	Claims 2, 4, 7, 11-19 do not remedy the deficiencies of claims 1, and 9-10, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 13 recites the limitation “the decreasing rate” and “the tendency ".  There is insufficient antecedent basis for this limitation in the claim. It seems like Claim 13 was supposed to be dependent upon Claim 12 and instead of Claim 11.
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al., US 20150031444 (Colvin) in view of Walker et al., US 20060211493 (Walker) and Faircloth, US 20140295944 (Faircloth).
Regarding Claims 1, 9, 10. Colvin discloses an information provision system/method/apparatus comprising: 
a gaming machine capable of running a game (Abstract, Fig 1, elem 600. para 6, 24-29, 33, 35, 129. An electronic gaming machine can run various types of wagering games.); and 

an information provision device capable of communicating with the gaming machine (Abstract, para 24. Servers are interpreted as the computing devices that keep track of player game play that communicate with the electronic gaming machine via network for determining eligibility for comps.), 5the information provision device including: 
a determination unit which is configured to determine whether to take an action for a player based on game information of the player (Abstract, para 24, 31-33, 133, 135, 159-160. The gaming system keeps track of player game play such as how much money has been spent as well as how much time was spent playing to determine if the player can be awarded a comp.); and 
an instruction information transmitter which is configured to transmit instruction information to the gaming machine when the determination unit determines that the action is taken for the player (para 24, 32-33, 133, 135, 140. Instructions on the player being eligible and awarded a comp is transmitted over a network so that it can be displayed as a notification to the player.), and 
10the gaming machine including a benefit information output unit which is configured to output (para 140), based on the instruction information, benefit information which allows the player to acquire a specific advantage at the benefit issuance device to the player (para 140, 169, 130, 175, 181, 190. Comps can be issued from point-of-sale terminals which are at different locations from the gaming machine. Furthermore, the 
wherein the information provision device further includes: 
a gaming value receiver which receives, as the game information, a gaming value used by the player from the gaming machine (para 6, 72. A payment input device allows players to input money or credits for using in the game of chance.);
an input device which receives a use amount input by the player (para 6, 73, 78, 83, 103, 105. An input device can be that of a barcode scanner which can scan the amount of money the player wants to put in in order to use the money for playing the wagering game. The input device can also be interpreted as the input device a player uses to initiate a wager for playing the wagering game.); and 
wherein the determination unit determines whether to take the action for the player based on whether an accumulated amount of the gaming value has reached the use amount (para 31-32, 133-134, 144, 164).  
wherein the benefit issuance device includes: 
an input unit to which the benefit information is input by the player (para 229, 235. A player can make an input to redeem one or more comps that the player is eligible for during game play.); and 

While Colvin does disclose keeping track the use amount based on game history of the player (para 4,7 ,31, 153), Colvin failed to disclose a use amount setting unit which determines to change the use amount based on game history of the player and sets the use amount based on a result of determining to change the use amount.
However, Walker disclose of a harm minimization system for combating problem gambling (Abstract, para 46-48) that discloses a use amount setting unit which determines to change the use amount based on game history of the player, wherein when the game history of the player indicates a tendency of addiction to the game (para 33, 38, 72, 209, 232, 341-343) and sets the use amount based on a result of determining to change the use amount (para 33, 38, 72, 209, 232, 341-343. Depending on how much money a player spends over a period of time, the amount of money the player can wager can be restricted or limited based on such determination) because it is believed that many people lack self-control over their gambling behavior and such a system can help curtail problem or compulsive gambling and because, some states, through legislation and/or regulation, now require casino operators to manage or consult "self-exclusion" lists of players who voluntarily wish to be banned from casino premises (para 7).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Walker’s teachings with Colving because it is believed 
Colvin and Walker failed to disclose a time measurement unit which is configured to measure time elapsed from output of the benefit information from the gaming machine to input to the input unit by the player; and a benefit issuance control unit which is configured to cause the benefit issuance unit to issue the benefit when an expiration time has not arrived based on the elapsed time.
However, Faircloth teaches of a comp system (Abstract) that teaches a time measurement unit which is configured to measure time elapsed from output of a benefit information from a gaming machine to input to an input unit by the player (Abstract, para 16, 95-97, 126, 142-144, 159. An output is made that presents users with possible comps that the user can accept using a user device. The user device is interpreted as a gaming machine as it is capable of allowing users to play games. Time is taken into consideration because the comp has an expiration time in which the player can redeem said comp.); and a benefit issuance control unit which is configured to cause the benefit issuance unit to issue the benefit when an expiration time has not arrived based on the elapsed time (para 16, 141, 143-144, 157. If a user accepts the comp, the user has a set period of time to redeem the comp before it expires. This is interpreted as a benefit being issues when an expiration time has not arrived based on 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Faircloth’s teachings because it can to quickly and efficiently deliver comp offers of Colvin and Walker to qualified users as taught by Faircloth.

Regarding Claim 2. 
Colvin discloses the information provision system according to claim 1, further comprising an information 15manager which is configured to manage game history of the player as the game information (para 31, 164).

Regarding Claim 254. 
Colvin discloses the information provision system according to claim 1, further comprising an information manager which is configured to manage game history of the player as the game information (para 31-32), the information provision device receives the game history from the information manager (para 31-32, 134, 144, 164).  

Regarding Claim 305. 
Colvin further discloses comprising an input device which receives the use amount input by the player (para 6, 73, 78, 83, 103, 105. An input device can be that of a barcode scanner which can scan the amount of money the player wants to put in in order to use 

Regarding Claim 6. 
Colvin further discloses comprising a benefit issuance device which is provided at a location different from the gaming machine where the player plays the game (para 130, 140, 175, 181. The comps that can be provided to the player can be at different devices than the gaming machine the player plays.), and the benefit issuance device including:  
5an input unit to which the benefit information is input by the player (para 229, 235. A player can make an input to redeep one or more comps that the player is eligible for during game play.); and 
a benefit issuance unit which is configured to issue a benefit associated with the benefit information (para 140, 229, 240-242. After the user selects a benefit, the player’s choice is transmitted to a device such as a attendant device so that the comp the player chose can be provided to the player.).  

Regarding Claim 7. Colvin further discloses wherein, the benefit issuance unit includes: 
10a benefit display unit which is configured to display plural types of benefits associated with the benefit information (Fig 15B-15D, para 235-238); 
a selection unit which allows the player to select one of the plural types of benefits displayed by the benefit display unit (para 229, 235-238); and 
.

Claims 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin et al., US 20150031444 (Colvin) and Walker et al., US 20060211493 (Walker) and Faircloth, US 20140295944 (Faircloth) in view of Santisi, US 20200005594 (Santisi)Regarding Claims 12, 15, 18. Walker further discloses wherein when the game history of the player indicates a tendency of addiction to the game (para 33, 38, 72, 209, 232, 341-343) but failed to disclose the use amount setting unit which determines to decreases the use amount at a decreasing rate.	However, Santisi teaches of a wagering system (Abstract) that teaches that when it comes to responsible wagering habits for spending wagering amounts, a use amount setting unit (Fig 2, elem 202) can be used to decrease the use amount at a decreasing rate (para 58, 79, 91, 97, 107. When players are expected to adopt responsible .

Allowable Subject Matter
Claims 13, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. Applicant states 
“As such, claim 1 covers the particular solution or the particular way to overcome the problem (player's obsession to the game) specifically arising in the gaming machine environment. 
	Thus, claim 1 recites the additional elements that reflect an improvement to other technology or technical field, and that apply or use the alleged abstract idea in some other meaningful way beyond generally linking the use of the alleged abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

	Even assuming, arguendo, that claim 1 is directed to an abstract idea, Applicant respectfully submits that claim 1 provides an inventive step under Step 2B. On page 4 of the Office Action, the Examiner has alleged that "the additional element ... are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept." 
However, claim 1 include more than "generic computer component." For 
instance, the claimed features of setting the use amount, to be used to determine whether to provide the benefit information, based on game history of the player, measuring time elapsed from output of the benefit information to input of the benefit information by the player, and issuing the benefit when the expiration time has not arrived based on the elapsed time are unconventional, unique and novel over the prior art (as explained below with respect to 35 U.S.C. 102 and 103 rejections).”
	The Examiner disagrees and does not believe the additional elements integrate the alleged abstract idea into a practical application. For example, the limitations disclosed, “setting the use amount, to be used to determine whether to provide the benefit information, based on game history of the player, measuring time elapsed from output of the benefit information to input of the benefit information by the player, and issuing the benefit when the expiration time has not arrived based on the elapsed time are unconventional, unique and novel over the prior art”, can all be implemented without the specialized components. For example, a person can provided a benefit, like a 
	All in all, the Examiner believes what is described is the “computerization” of the abstract idea of harm minimization being provided to players.

	“Specifically, the above-described claimed features are unconventional elements that confine claim 1 to a particular useful application of issuing the benefit that addresses the problem of playing the game, wherein the player's obsession to the game can be avoided based on the player's game history. These unconventional and patentable elements add significantly more to the idea of the game play. In other words, there are several inventive concepts sufficient to transform the claimed subject matter into a patent-eligible application.”
	The Examiner disagrees and maintains that the features described are not unconventional, and is instead, a “Mental Process” abstract idea carried out using general computer components.

Applicant’s arguments with respect to claims 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715